17 Ill. App.2d 280 (1958)
149 N.E.2d 480
Joseph M. Moran, et al., Appellants,
v.
Zoning Board of Appeals of City of Chicago, et al., Appellees.
Gen. No. 47,253.
Illinois Appellate Court  First District, First Division.
March 3, 1958.
Released for publication May 6, 1958.
Kent G. Chetlain for certain plaintiffs-appellants.
John C. Melaniphy, Corporation Counsel of City of Chicago, Irving Goodman and Smietanka & Garrigan (Sydney R. Drebin, Joan C. Miller, Assistant Corporation Counsel, and Irving Goodman, of counsel) for defendants-appellees.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Affirmed.
Not to be published in full.